PER CURIAM.
A jurisdictional defect is apparent on the face of the record, in that the notice of appeal was filed out of time. Judgment was entered in the trial court December 2, 1954. The ten-day period prescribed by our rule 27 for filing notice of appeal ended December 12; and that day being a Sunday, appellant had until the following day to file it. But five more days were permitted to elapse, and the notice was not filed until December 18. Rule 27 being mandatory, it is clear that appellant has no standing in this court and that we have no power to review the case. Seebold v. Holbrook, D.C.Mun.App., 103 A.2d 876; Burke v. Loughrin, D.C.Mun.App., 91 A.2d 564, and cases there cited.
Appeal dismissed.